Exhibit 10.10
 

 
WARRANT
       
NO.
AMERICAN STRATEGIC MINERALS CORPORATION
_____ Shares

 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, AMERICAN STRATEGIC MINERALS CORPORATION., a Nevada
corporation (the “Company”), hereby agrees to sell upon the terms and on the
conditions hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on
the Expiration Date (as hereinafter defined) to ______ or registered assigns
(the “Holder”), under the terms as hereinafter set forth, _____ (_______) fully
paid and non-assessable shares of the Company’s Common Stock, par value $0.0001
per share (the “Warrant Stock”), at a purchase price of $0.50 per share (the
“Warrant Price”), pursuant to this warrant (this “Warrant”).  The number of
shares of Warrant Stock to be so issued and the Warrant Price are subject to
adjustment in certain events as hereinafter set forth.  The term “Common Stock”
shall mean, when used herein, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant.
 
1.           Exercise of Warrant.
 
a.           The Holder may exercise this Warrant according to its terms by
surrendering this Warrant to the Company at the address set forth in Section 11,
the Notice of Exercise attached hereto having then been duly executed by the
Holder, accompanied by cash, certified check or bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of shares of the Warrant Stock specified in the Notice of Exercise, or as
otherwise provided in this Warrant, prior to 5:30 p.m., Eastern Time, on
_________, 2022 (the “Expiration Date”).
 
b.           This Warrant shall become exercisable in three (3) equal
installments, the first installment to be exercisable one year from the date
hereof  (the "Initial Vesting Date"), the second installment exercisable twelve
(12) month following the Initial Vesting Date (the “Second Vesting Date”) and
the third installment exercisable twelve (12) months following the Second
Vesting Date.  The installments shall be cumulative (i.e., this Warrant may be
exercised, as to any or all Warrant Shares covered by an installment, at any
time or times after an installment becomes exercisable and until expiration or
termination of this Warrant).
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
c.           Cashless Exercise.  If at any time after the expiration of the
Registration Rights Period (as defined herein), there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Warrant Stock by the Holder, or an exemption is available from
registration under the Securities Act of 1933, as amended, then this Warrant may
also be exercised, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of shares of Warrant Stock equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:
 
 
(A) = the closing price on the Trading Day immediately preceding the date on
which Holder elects to exercise this Warrant by means of a “cashless exercise,”
as set forth in the applicable Notice of Exercise;



 
(B) = the Exercise Price of this Warrant, as adjusted hereunder; and



(X) = the number of shares of Warrant Stock that would be issuable upon exercise
of this Warrant in accordance with the terms of this Warrant if such exercise
were by means of a cash exercise rather than a cashless exercise.
 
d.           This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional shares of
Warrant Stock.  If exercised in part, the Company shall deliver to the Holder a
new Warrant, identical in form, in the name of the Holder, evidencing the right
to purchase the number of shares of Warrant Stock as to which this Warrant has
not been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company.  The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.
 
e.           No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant. All fractional shares of common
stock shall be rounded up to the nearest whole share.
 
f.           In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder
within  three (3) trading days after such rights shall have been so exercised.
The person or entity in whose name any certificate for the Warrant Stock is
issued upon exercise of the rights represented by this Warrant shall for all
purposes be deemed to have become the holder of record of such shares
immediately prior to the close of business on the date on which the Warrant was
surrendered and payment of the Warrant Price and any applicable taxes was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such shares at the opening of business on the next succeeding date on which the
stock transfer books are open. The Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of shares of Common Stock on exercise of this Warrant.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
f.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise within three trading days from the date of such exercise, and if after
such date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Stock which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder the amount, if
any, by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (1) the number of shares of Warrant Stock that
the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of shares of
Warrant Stock for which such exercise was not honored (in which case such
exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof
 
2.           Disposition of Warrant Stock and Warrant.
 
a.           The Holder hereby acknowledges that this Warrant and any Warrant
Stock purchased pursuant hereto are, as of the date hereof, not registered: (i)
under the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act, and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion, reasonably satisfactory to counsel for the
Company, of counsel (skilled in securities matters, selected by the Holder and
reasonably satisfactory to the Company) to the effect that the proposed sale or
transfer may be made without registration under the Act and without registration
or qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
b.           If, at the time of issuance of the shares issuable upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, unless cashless exercise is properly
elected by the Holder, in which case the certificate representing the Warrant
Stock shall not bear any restrictive legend, the Company may at its election
require that the Holder provide the Company with written reconfirmation of the
Holder’s investment intent and that any stock certificate delivered to the
Holder of a surrendered Warrant shall bear legends reading substantially as
follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3.           Reservation of Shares.  The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant.  The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4.           Exchange, Transfer or Assignment of Warrant.  This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder.  Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5.           Capital Adjustments.  This Warrant is subject to the following
further provisions:
 
a.           [RESERVED].
 
b.           [RESERVED].
 
c.           Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.
 
d.           Stock Dividends and Distributions.  If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
e.           Stock and Rights Offering to Shareholders.  If the Company shall at
any time after the date of issuance of this Warrant distribute to all holders of
its Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
f.           Warrant Price Adjustment.  Except as otherwise provided herein,
whenever the number of shares of Warrant Stock purchasable upon exercise of this
Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
g.           Certain Shares Excluded.  The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.
 
h.           Deferral and Cumulation of De Minimis Adjustments.  The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment.  In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one percent
(1%) of the Warrant Price in effect immediately before the event giving rise to
such next subsequent adjustment.
 
i.           Duration of Adjustment.  Following each computation or readjustment
as provided in this Section 5, the new adjusted Warrant Price and number of
shares of Warrant Stock purchasable upon exercise of this Warrant shall remain
in effect until a further computation or readjustment thereof is required.
 
6.           Piggy-Back Registration Rights. For a period of twelve months from
the original date of issuance of this Warrant (such period of time, the
“Registration Rights Period”), if the Company shall determine to file with the
Securities and Exchange Commission a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of 1933, as amended (the “Securities Act”), of any of its equity securities
(other than (i) the amendment of a Registration Statement previously filed or
the filing of a Registration Statement that was previously filed and withdrawn
or (ii) on Form S-4, Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other bona fide, employee benefit plans), the Company shall use its best efforts
to include in such Registration Statement the Warrant Stock; provided, however,
that it shall be within Company’s sole discretion to reduce or eliminate the
number of shares of Warrant Stock that are included in a Registration Statement
to the extent necessary to satisfy the Securities and Exchange Commission’s
requirements pursuant to Rule 415 under the Securities Act. 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
7.           Limitation on Exercises.  The Company shall not effect the exercise
of this Warrant, and the Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, the Holder
(together with such Holder’s affiliates) would beneficially own in excess of
4.99% of the shares of Common Stock outstanding immediately after giving effect
to such exercise.  For purposes of the foregoing sentence, the aggregate number
of shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Holder and its affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.  To the extent
that the limitation contained in this Section 7 applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder together with any affiliate) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliate) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of the
determination.  For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q,  Current Report on Form 8-K or other public filing with
the Securities and Exchange Commission, as the case may be, (2) a more recent
public announcement by the Company or (3) any other notice by the Company
setting forth the number of shares of Common Stock outstanding.  For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) business day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The restriction described in
this Section 7 may be waived, in whole or in part, upon sixty-one (61) days
prior notice from the Holder to the Company to increase such percentage up to
9.99%, but not in excess of 9.99%.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 7 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation..
 
8.           Notice to Holders.
 
a.           Notice of Record Date.  In case:
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(i)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
 
(ii)           of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation with or
merger of the Company into another corporation, or any conveyance of all or
substantially all of the assets of the Company to another corporation; or
 
(iii)           of any voluntary dissolution, liquidation or winding-up of the
Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
b.           Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
9.           Loss, Theft, Destruction or Mutilation.  Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.
 
10.           Warrant Holder Not a Stockholder.  The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.
 
11.           Notices.  Any notice required or contemplated by this Warrant
shall be deemed to have been duly given if transmitted by registered or
certified mail, return receipt requested, or nationally recognized overnight
delivery service, to the Company at its principal executive offices located at
31161 Hwy. 90, Nucla, CO 81424, Attn: Chief Executive Officer, or to the Holder
at the name and address set forth in the Warrant Register maintained by the
Company.
 
12.           Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
13.           Jurisdiction and Venue.  The Company and Holder hereby agree that
any dispute which may arise between them arising out of or in connection with
this Warrant shall be adjudicated before a court located in New York County, New
York and they hereby submit to the exclusive jurisdiction of the federal and
state courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of _____________________, 2012.
 
 

 
AMERICAN STRATEGIC MINERALS CORPORATION
                 
 
By: 
       
Name:
Title:
         

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:
American Strategic Minerals Corporation

 
31161 Hwy. 90

 
Nucla, CO 81424

 
Attn: Chief Executive Officer

 
Tel: (___) ___-____

 
Fax: (___) ___-____



(1)           The undersigned hereby elects to purchase ______________ shares of
Warrant Stock of the Company pursuant to the terms of the attached Warrant to
Purchase Common Stock, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.
 
(2)           Payment shall take the form of (check applicable box):
 
o            in lawful money of the United States; or
 
o            if permitted, the cancellation of __________  shares of Warrant
Stock in order to exercise this Warrant with respect to ____________ shares of
Warrant Stock (using the closing price of the previous Trading Day  of $______
for this calculation), in accordance with the formula and procedure set forth in
subsection 1(b).
 
o            if permitted, the cancellation of such number of shares of Warrant
Stock as is necessary, in accordance with the formula and procedure set forth in
subsection 1(b), to exercise this Warrant with respect to the maximum number of
shares of Warrant Stock purchasable pursuant to a cashless exercise.
 
(3)           Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:
 

--------------------------------------------------------------------------------

 
 The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(4)           Accredited Investor. The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended or the undersigned satisfies the requirements under Regulation S
promulgated under the Securities Act of 1933, as amended.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
[SIGNATURE OF HOLDER]
 
Name of Investing
Entity:                                                                                                                                                             
 
Signature of Authorized Signatory of Investing
Entity:                                                                                                           
 
Name and Title of Authorized Signatory:                                  
 
Date:                                                
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
     FOR VALUE RECEIVED, all of or                shares of the foregoing
Warrant and all rights evidenced thereby are hereby assigned to
 
                                                                       whose
address is

                       
 
                       

Dated:   ,         
 
Holder’s
Name:                                                                                                                                                   
 
Holder’s
Signature:                                                                                                                                                 
 
Name and Title of
Signatory:                                                                                                                                              
 
Holder’s
Address:                                                                                                                                                 
 
Signature
Guaranteed:                                                                                                                                                
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
- 13 -
 
 